Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Baha Obeidat 02/14/22

AMENDMENTS TO THE CLAIMS 
1.	(Currently Amended)  A user equipment in a mobile communication system, the user equipment comprising:
processing circuitry, which in operation, determines at least one radio link via which a first base station is to forward data packets to the user equipment, the user equipment being connectable to both the first base station via a first radio link and to a second base station via a second radio link; and 
a transmitter, which in operation, transmits a radio link selection message to the first base station, the radio link selection message comprising information on the determined at least one radio link for instructing the first base station via which at least one radio link to forward the data packets to the user equipment, 
wherein the processing circuitry, when in operation,
starts a report timer in response to a first data packet, of a series of data packets, being detected as missing; and

2.	(Previously Presented)  The user equipment according to claim 1, wherein the first radio link and the second radio link are based on different radio technologies, wherein the first radio link is based on a Long Term Evolution technology of 3rd Generation Partnership Project, 3GPP, or a new radio technology of a 5th Generation, 5G, of the 3GPP, and wherein the second radio link is based on the new radio technology of the 5th Generation, 5G, of the 3GPP.
3.	(Previously Presented)  The user equipment according to claim 1, wherein the processing circuitry, when in operation, measures parameters of the first radio link and/or the second radio link and compares the measured parameters to a threshold value, and the processing circuitry, when in operation, determines to transmit the radio link selection message based on a result of comparing the measured parameters to the threshold value.
4.	(Previously Presented)  The user equipment according to claim 1, wherein the transmitter, when in operation, transmits the radio link selection message within a Medium Access Control, MAC, Control Element.
5.	(Previously Presented)  The user equipment according to claim 1, wherein the processing circuitry, when in operation, determines that the first base station is to forward data packets either:
via the first radio link only; or 
via the second radio link only. 
6.	(Previously Presented)  The user equipment according to claim 1, wherein a first radio link identity, assigned to the first radio link, is different from a second radio link identity, 
wherein a receiver of the user equipment, when in operation, receives the first radio link identity and/or the second radio link identity from the first base station.
7.	(Previously Presented)  The user equipment according to claim 1, wherein the user equipment is connectable to the first base station and the second base station using a split bearer, split between the first base station and the second base station, wherein a Packet Data Convergence Protocol, PDCP, layer of the user equipment is shared for the split bearer, and the data packets are PDCP protocol data units, PDCP PDUs; or
wherein the user equipment is connectable to the first base station and the second base station separately via two bearers.
8.	(Previously Presented)  The user equipment according to claim 1, wherein the processing circuitry, when in operation, operates the report timer to control transmission of the reception report for the series of data packets received from the first base station and the second base station, and
wherein the processing circuitry, when in operation, in response to the report timer expiring, generates the reception report, the reception report indicating the data packets successfully received from the first base station and the second base station.
9.	(Previously Presented)  The user equipment according to claim 3, wherein the processing circuitry, when in operation, further determines to transmit the reception report:
when the measured parameters of the first radio link and/or second radio link change by at least a specific amount compared to respective previously measured parameters.
10.	(Previously Presented)  The user equipment according to claim 1, wherein the transmitter, when in operation, transmits the reception report together with the radio link selection message to the user equipment.

determining at least one radio link via which a first base station is to forward data packets to the user equipment, the user equipment being connectable to both the first base station via a first radio link and to a second base station via a second radio link;
transmitting a radio link selection message to the first base station, the radio link selection message comprising information on the determined at least one radio link for instructing the first base station via which at least one radio link to forward the data packets to the user equipment;
starting a report timer in response to a first data packet, of a series of data packets, being detected as missing;
in response to the report timer expiring, determining to transmit a reception report to the first base station; and
determining to refrain from transmitting the reception report 
12.	(Previously Presented)  The method according to claim 11, wherein:
the series of data packets are transmitted from the first base station and the second base station; and 
the method includes generating the reception report, the reception report indicating the data packets successfully received from the first base station and the second base station.
13.	(Currently Amended)  A first base station in a mobile communication system, the first base station comprising:
a receiver, which in operation, receives a radio link selection message from a user equipment, the user equipment being connectable to both the first base station via a first radio link and to a second base station via a second radio link, the radio link selection message comprising information on an at least one radio link via which the first base station is to forward data packets to the user equipment;

a transmitter, which in operation, forwards the data packets via the determined at least one radio link to the user equipment, wherein:
the receiver, in operation, receives a reception report transmitted by the user equipment in response to a report timer expiring, the user equipment starting the report timer in response to a first data packet, of a series of data packets, being detected as missing, and the user equipment determining to refrain from transmitting the reception report 
14.	(Previously Presented)  The first base station according to claim 13, wherein: 
the reception report indicates data packets successfully received by the user equipment from the first base station and the second base station; 
the processing circuitry, when in operation, performs determining the at least one radio link via which to forward the data packets based on the reception report; and 
wherein the processing circuitry, when in operation, determines whether and via which radio link to transmit data packets not successfully received by the user equipment, based on the reception report.
15–21.	(Cancelled)
22.	(Previously Presented)  The user equipment according to claim 3, wherein the parameters of the first radio link and of the second radio link comprise at least one of the following parameters:
reference signal received power, RSRP;
reference signal received quality, RSRQ; and
Signal to Noise ratio, SNR.
the [[a]] radio link selection message based on a result of comparing the measured parameters to the previously measured parameters; and
wherein the parameters of the first radio link and of the second radio link comprise at least one of the following parameters:
reference signal received power, RSRP;
reference signal received quality, RSRQ; and
Signal to Noise ratio, SNR.
24.	(Previously Presented)  The user equipment according to claim 1, wherein the processing circuitry, when in operation, 
determines that the first base station is to forward data packets via both the first radio link and the second radio link; and 
determines a ratio between data packets to be forwarded via the first radio link and via the second radio link, the ratio being included in the radio link selection message. 
25.	(Previously Presented)  The user equipment according to claim 1, wherein the processing circuitry, when in operation, 
determines that the first base station is to forward data packets via both the first radio link and the second radio link; and
determines that the data packets are to be duplicated via the first radio link and the second radio link, the radio link selection message comprising information on duplicating the data packets. 

Claim 1-14, 22-25 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415